Citation Nr: 1416600	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  04-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION


The Veteran served on active duty from March 1970 to November 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the RO in Los Angeles, California.  The RO granted service connection and a 30 percent rating for PTSD, effective November 12, 2002, and denied entitlement to service connection for hepatitis C and foot fungus.

A Travel Board hearing was held in August 2012 with the Veteran in Los Angeles, California, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the issues to the RO in October 2012.  In February 2013 the RO granted service connection for hepatitis C and increased the initial rating for PTSD to 50 percent, effective November 12, 2002.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this case to the Appeals Management Center (AMC) in May 2013.  Unfortunately, all of the requested development was not completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required prior to appellate review of the appeal.

In May 2013, the Board remanded the appeal to the RO via the AMC for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required.  Id.   

Specifically, in its May 2013 Board remand, the AOJ was asked to obtain the Veteran's VA vocational rehabilitation (VR) records as they are potentially pertinent to these claims.  Some VR records were associated with the claims file.  Unfortunately, a review of these records shows that they pertain to another Veteran (and have since been removed from the file).  A review of the claims file and electronic Virtual VA and VBMS folders reveals that the Veteran's VR records have not been associated with the file, and there is no indication from the custodian of the records, presumably the Los Angeles RO, that they are unavailable.  Hence, another attempt must be made to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Moreover, in its May 2013 remand, the Board indicated that the AOJ should obtain a supplemental medical opinion regarding the claims, if necessary.  The Board finds that such an opinion is necessary with regard to the claim for service connection for foot fungus. 

Service personnel records reflect that the Veteran served as a light weapons infantryman in Vietnam from September 1970 to September 1971, and was awarded the Combat Infantryman Badge.  Service treatment records show that the Veteran was treated for athlete's foot during service in California (before going to Vietnam), and was treated for ringworm on his legs in September 1971.  In a November 1971 report of medical history at separation, the Veteran reported a history of jungle rot and ringworm in Vietnam.  These conditions were not noted on his November 1971 separation medical examination, which is on file.  He has stated that he was treated for his foot condition by a private physician, Dr. B., shortly after service, but that these medical records are unavailable, and that he had self-treated his condition ever since.

In December 2012, a VA examiner provided a negative medical nexus opinion as to whether the current tinea pedis was related to service, but based this opinion on an incomplete review of the records.  The examiner specifically stated that she could not find the Veteran's discharge medical examination in his service treatment records, but in fact this record is contained in the claims file.  Thus the opinion is inadequate and an addendum medical opinion must be obtained, with consideration of all of the evidence of record, including the Veteran's lay statements.

In this regard, the Board notes that the Veteran has provided credible statements and testimony to the effect that he had "jungle rot" or immersion foot during combat service in Vietnam, and was evacuated by helicopter and treated for his foot condition for about three days.  He also recently submitted a photocopy of a November 1970 letter he apparently wrote to his mother during service which states that he had a four-day profile for "trench-foot."  The Veteran is competent to report observable symptomatology such as a skin condition on his feet.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the combat injury, immersion foot or "jungle rot" in service, is presumed.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1315   (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration.  

If these records are unavailable, this fact must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e).

2.  Forward the claims file to an appropriate VA examiner to obtain an addendum medical opinion as to the etiology of the current foot fungus (tinea pedis).  The examiner must review the claims file and indicate that this was done.

The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the current tinea pedis had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner is advised that the Veteran is presumed to have suffered immersion foot or "jungle rot" during combat service in Vietnam.

The examiner should provide a complete rationale for any medical opinion provided.

3.  Finally, readjudicate the claims on appeal, with consideration of all evidence received since the February 2014 supplemental statement of the case.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



